EOBEET L. BLAND, Judge,
dissenting.
As I view this case the meagre facts relied upon do not warrant an appropriation of the public funds. Meagre facts present controversial questions, yet the case is submitted under section 17 of the court act. The road commission was engaged in the exercise of a public function. Was the driver of the automobile guilty of contributory negligence? What, if any, precaution did he employ to avoid the accident? Did he see the employes of the road commission at work and fail to stop before proceeding through the bridge? According to the facts as stated in the record claimant E. C. Whitaker’s automobile “Passed through the bridge and while passing small mist of aluminum paint carried by the wind fell on car, spotting or dotting the body, fenders and top.” (Italics ours.) If warning signs had been installed could the result have been different? Evidently the award sought is one way of subrogation.
Since I cannot see the case in the same light of my colleagues I most respectfully record my dissent.